ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_08_EN.txt. 305

SEPARATE OPINION OF JUDGE FLEISCHHAUER

I have voted in favour of all of the Court’s Conclusions as contained in
paragraph 105 of the Advisory Opinion, although these Conclusions do
not give a complete and clear-cut answer to the question asked of the
Court by the General Assembly. In their incompleteness and vagueness
the Court’s Conclusions — and in particular their critical point 2E —
rather reflect the terrible dilemma that confronts persons and institutions
alike which have to deal with the question of the legality or otherwise of
the threat or use of nuclear weapons in international law. At present,
international law is still grappling with, and has not yet overcome, the
dichotomy that exists between the international law applicable in armed
conflict and, in particular, the rules and principles of humanitarian law,
on the one side, with which principles and rules the use of nuclear weap-
ons — as the Court says in paragraph 95 of its Opinion — seems scarcely
reconcilable; and, on the other side, the inherent right of self-defence
which every State possesses as a matter of sovereign equality. That basic
right would be severely curtailed if for a State, victim of an attack with
nuclear, chemical or bacteriological weapons or otherwise constituting a
deadly menace for its very survival, nuclear weapons were totally ruled
out as an ultimate legal option in collective or individual self-defence.

1. In explaining my views more in detail, I would like to begin by
stating that, in my view, the Court is right in its reasoning that the
humanitarian rules and principles apply to nuclear weapons (para. 86)
and in its conclusion that

“A threat or use of nuclear weapons should also be compatible
with the requirements of the international law applicable in armed
conflict particularly those of the principles and rules of international
humanitarian law .. .” (Point 2D of the Conclusions.)

This is so, because of the intrinsically humanitarian character of those
rules and principles and in spite of the fact that they essentially evolved
much before nuclear weapons were invented. This finding is also not
altered by the fact that the Geneva Conferences, which were held after
the appearance on the international scene of nuclear weapons and which
adopted the four Geneva Conventions of 12 August 1949 on the Protec-
tion of War Victims as well as the Protocol I of 8 June 1977 to those
Conventions, did not address nuclear weapons specifically. The same is
true for other principles of the law applicable in armed conflict, such as

83
306 THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. FLEISCHHAUER)

the principle of neutrality which likewise evolved much before the advent
of nuclear weapons.

2. The rules and principles of humanitarian law applicable in armed
conflict are expression of the — as the Court puts it (para. 95) — “over-
riding consideration of humanity” which is at the basis of international
law and which international law is expected to uphold and defend. The
humanitarian rules and principles remind States that whatever the
weaponry used, notwithstanding the regrettable inevitability of civilian
losses in times of war, civilians might never be the object of an attack. So
far as combatants are concerned, weapons may not be used that cause
unnecessary suffering. Similarly, the respect for the neutrality of States
not participating in an armed conflict is a key element of orderly
relations between States. The nuclear weapon is, in many ways, the nega-
tion of the humanitarian considerations underlying the law applicable in
armed conflict and of the principle of neutrality. The nuclear weapon
cannot distinguish between civilian and military targets. It causes
immeasurable suffering. The radiation released by it is unable to respect
the territorial integrity of a neutral State.

I therefore agree with the Court’s finding in the first paragraph of
point 2E of the Conclusions, to the effect that

“the threat or use of nuclear weapons would generally be contrary to
the rules of international law applicable in armed conflict, and in
particular the principles and rules of humanitarian law”.

3. As the Court rightly sees it, the answer to the question asked of it by
the General Assembly does not lie alone in a finding that the threat or use
of nuclear weapons would be contrary to the rules of international law
applicable in armed conflict, and in particular the principles and rules of
humanitarian law. Through the use of the word “generally” in the first
paragraph of point 2E of the Conclusions and through the addition of
the second paragraph to that point, the Court points to qualifications
that apply or may apply to its findings regarding irreconcilability between
the use of nuclear weapons and humanitarian law. The word “generally”
limits the finding as such; and according to the second paragraph,

“in view of the current state of international law, and of the elements
of fact at its disposal, the Court cannot conclude definitively whether
the threat or use of nuclear weapons would be lawful or unlawful in
an extreme circumstance of self-defence, in which the very survival
of a State would be at stake”.

To end the matter with the simple statement that recourse to nuclear
weapons would be contrary to international law applicable in armed con-
flict, and in particular the principles and rules of humanitarian law,
would have meant that the law applicable in armed conflict, and in par-
ticular the humanitarian law, was given precedence over the inherent
right of individual or collective self-defence which every State possesses
as a matter of sovereign equality and which is expressly preserved in

84
307 THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. FLEISCHHAUER)

Article 51 of the Charter. That would be so because if a State is the victim
of an all-out attack by another State, which threatens the very existence
of the victimized State, recourse to the threat or use of nuclear weapons
in individual (if the victimized State is a nuclear-weapon State) or collec-
tive (if the victim is a non-nuclear-weapon State allied to a nuclear-
weapon State) self-defence could be for the victimized State the last and
only alternative to giving itself up and surrender. That situation would in
particular exist if the attack is made by nuclear, bacteriological or chemi-
cal weapons. It is true that the right of self-defence as protected by
Article 51 of the Charter is not weapon-specific (paragraph 39 of the con-
siderations of the Opinion). Nevertheless, the denial of the recourse to the
threat or use of nuclear weapons as a legal option in any circumstance
could amount to a denial of self-defence itself if such recourse was the
last available means by way of which the victimized State could exercise
its right under Article 51 of the Charter.

A finding that amounted to such a denial therefore would not, in my
view, have been a correct statement of the law; there is no rule in inter-
national law according to which one of the conflicting principles would
prevail over the other. The fact that the attacking State itself would act in
contravention of international law, would not alter the situation. Nor
would recourse to the Security Council, as mandated by Article 51, guar-
antee by itself an immediate and effective relief.

4. It is true that the qualifying elements in point 2 E of the Conclusions
have been couched by the Court in hesitating, vague and halting terms.
The first paragraph of point 2E does not explain what is to be under-
stood by “generally .. . contrary to the rules of international law appli-
cable in armed conflict” (emphasis added), and the wording of the second
paragraph of point 2E avoids taking a position when it says that,

“in view of the current state of international law, and of the elements
of fact at its disposal, the Court cannot conclude definitively whether
the threat or use of nuclear weapons would be lawful or unlawful in
an extreme circumstance of self-defence, in which the very survival
of a State would be at stake”.

Nor is the reasoning of the Court in the considerations of its Opinion
leading up to the qualifications of the main finding in point 2E very
clear. As far as the term “generally” in the first paragraph of point 2 E of
the Conclusions is concerned, the Court’s explanations in paragraph 95
of its Opinion are limited to the statement

“that it [i.e. the Court] does not have sufficient elements to enable it
to conclude with certainty that the use of nuclear weapons would
necessarily be at variance with the principles and rules of law appli-
cable in armed conflict in any circumstance”.

The considerations leading to the second paragraph of point 2 E are con-
tained in paragraph 96. They refer to Article 51 of the Charter, the State

85
308 THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. FLEISCHHAUER)

practice referred to as “policy of deterrence” and the reservations which
certain nuclear-weapon States have appended to the undertakings they
have given, notably under the Protocols to the Treaties of Tlatelolco and
Rarotonga, and also under the declarations made by them in connection
with the extension of the Treaty on the Non-Proliferation of Nuclear
Weapons (paragraph 59 of the Opinion). The hesitating terms in which
the Court has couched the qualifying elements in point 2E of the Con-
clusions witness, in my view, the legal and moral difficulties of the terri-
tory into which the Court has been led by the question asked of it by the
General Assembly.

5. Nevertheless, the Court, by acknowledging in the considerations of
its Opinion as well as in point 2E of the Conclusions the possibility of
qualifying elements, made it possible for me to vote in favour of that par-
ticularly important point of its Conclusions. The Court could however —
and in my view should — have gone further. My view on this is the fol-
lowing:

The principles and rules of the humanitarian law and the other prin-
ciples of law applicable in armed conflict, such as the principle of neutrality
on the one side and the inherent right of self-defence on the other, which
are through the very existence of the nuclear weapon in sharp opposition
to each other, are all principles and rules of law. None of these principles
and rules is above the law, they are of equal rank in law and they can be
altered by law. They are justiciable. Yet international law has so far not
developed — neither in conventional nor in customary law — a norm on
how these principles can be reconciled in the face of the nuclear weapon.
As I stated above (paragraph 3 of this separate opinion), there is no rule
giving prevalence of one over the other of these principles and rules.
International politics has not yet produced a system of collective security
of such perfection that it could take care of the dilemma, swiftly and
efficiently.

In view of their equal ranking this means that, if the need arises, the
smallest common denominator between the conflicting principles and
rules has to be found. This means in turn that, although recourse to
nuclear weapons is scarcely reconcilable with humanitarian law appli-
cable in armed conflict as well as the principle of neutrality, recourse to
such weapons could remain a justified legal option in an extreme situa-
tion of individual or collective self-defence in which the threat or use of
nuclear weapons is the last resort against an attack with nuclear, chemi-
cal or bacteriological weapons or otherwise threatening the very existence
of the victimized State.

The same result is reached if, in the absence of a conventional or a cus-
tomary rule for the conciliation of the conflicting legal principles and
rules, it is accepted that the third category of law which the Court has to
apply by virtue of Article 38 of its Statute, that is, the general principles
of law recognized in all legal systems, contains a principle to the effect

86
309 THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. FLEISCHHAUER)

that no legal system is entitled to demand the self-abandonment, the
suicide, of one of its subjects. Much can be said, in my view, in favour
of the applicability of such a principle in all modern legal systems and
consequently also in international law.

Whichever of the two lines of reasoning is followed, the result that the
smallest common denominator, as I see it, is the guiding factor in the
solution of the conflict created by the nuclear weapon between the law
applicable in armed conflict and the right of self-defence, is confirmed by
the important role played by the policy of deterrence during all the years
of the Cold War in State practice of nuclear-weapon States as well as in
the practice of non-nuclear-weapon States, supporting or tolerating that
policy. Even after the end of the Cold War the policy of deterrence has
not altogether been abandoned, if only in order to maintain the balance
of power among nuclear-weapon States and in order to deter non-
nuclear-weapon States from acquiring and threatening or using nuclear
weapons. Nuclear-weapon States have found it necessary to continue
beyond the end of the Cold War the reservations they have made to the
undertakings they have given, notably to the Treaties of Tlatelolco and
Rarotonga (paragraph 59 of the Opinion), and to add similar reserva-
tions under the declarations given by them in connection with the un-
limited extension of the Non-Proliferation Treaty. These reservations are
tolerated by the non-nuclear parties concerned as well as, in the case of
the unlimited extension of the Non-Proliferation Treaty, by the Security
Council. Of course, as the Court itself has stated (North Sea Continental
Shelf, Judgment, I C.J. Reports 1969, p. 44), not every act habitually per-
formed or every attitude taken over a prolonged period of time by a
plurality of States is a practice relevant for the determination of the state
of the law. In the words of the Court:

“There are many international acts, e.g., in the field of ceremonial
and protocol, which are performed almost invariably, but which are
motivated only by considerations of courtesy, convenience or tradi-
tion, and not by any sense of legal duty.” (Jbid., p. 44, para. 77.)

But the practice embodied in the policy of deterrence is based specifically
on the right of individual or collective self-defence and so are the reser-
vations to the guarantees of security. The States which support or which
tolerate that policy and those reservations are aware of this. So was the
Security Council when it adopted resolution 984 (1995). Therefore, the
practice which finds expression in the policy of deterrence, in the reser-
vations to the security guarantees and in their toleration, must be regarded
as State practice in the legal sense.

87
310 THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. FLEISCHHAUER)

6. For a recourse to nuclear weapons to be lawful, however, not only
would the situation have to be an extreme one, but the conditions on
which the lawfulness of the exercise of self-defence generally depends
would also always have to be met. These conditions comprise, as the
Opinion states expressis verbis (para. 41) that there must be proportion-
ality. The need to comply with the proportionality principle must not
a priori rule out recourse to nuclear weapons; as the Opinion states
(para. 42): “The proportionality principle may thus not in itself exclude
the use of nuclear weapons in all circumstances.” The margin that exists
for considering that a particular threat or use of nuclear weapons could
be lawful is therefore extremely narrow.

The present state of international law does not permit a more precise
drawing of the border-line between unlawfulness and lawfulness of
recourse to nuclear weapons.

7. In the long run the answer to the conflict which the invention of the
nuclear weapon entailed between highest values and most basic needs of
the community of States, can only lie in effective reduction and control of
nuclear armaments and an improved system of collective security. This is
why I have supported point 2 F of the Conclusions of the Opinion on the
existence of a general obligation of States to pursue in good faith and
bring to a conclusion negotiations leading to nuclear disarmament in all
its aspects under strict and effective international control — although this
pronouncement goes, strictly speaking, beyond the question asked of the
Court.

(Signed) Carl-August FLEISCHHAUER.

88
